USCA1 Opinion

	




          December 22, 1993     [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 93-1827                                               KEVIN P. FEELEY,                                Plaintiff, Appellant,                                          v.                          UNITED STATES OF AMERICA, ET AL.,                                Defendants, Appellees.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                    [Hon. Paul J. Barbadoro, U.S. District Judge]                                             ___________________                                 ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                         Torruella and Selya, Circuit Judges.                                              ______________                                 ___________________               Kevin P. Feeley on brief pro se.               _______________                                  __________________                                  __________________                 Per  Curiam.   Appellant brought  an  in forma  pauperis                 ___________                           __ _____  ________            action under 42 U.S.C.    1983 against the United States, the            state  of New  Hampshire  and  several  state  agencies,  the            Commonwealth of Pennsylvania and an agency, the New Hampshire            Bar Association,  and  various  corporate  defendants.    The            district  court   ordered  appellant  to  submit  an  amended            complaint  describing more  specifically  the  nature of  his            claims  against  the  various defendants.    After  appellant            submitted his amended complaint, the district court dismissed            the complaint  under  28  U.S.C.     1915(d)  on  statute  of            limitations grounds.  We affirm for the reasons stated in the            district court's order.  See Street v. Vose, 936 F.2d 38,  39                                     ___ ______    ____            (1st Cir.  1991) (dismissal  of in  forma pauperis  complaint                                            __  _____ ________            under 28 U.S.C.   1915(d) is proper where the claim is barred            by  the applicable statute of limitations), cert. denied, 112                                                        ____________            S. Ct. 948 (1992).                      We   also  note,   with   respect  to   appellant's            allegations that certain state and federal authorities failed            to  investigate and prosecute various individuals for alleged            criminal wrongdoing  brought to their attention by appellant,            that  appellant has no  constitutional right to  have certain            prosecutions  undertaken  at  his   behest,  see  Sattler  v.                                                         ___  _______            Johnson, 857  F.2d 224, 227  (4th Cir. 1988),  and government            _______            attorneys have an  absolute immunity from suit  under section            1983 for their decision not  to prosecute specific claims  of                                         -2-            criminal  wrongdoing.  See  Harrington v. Almy,  977 F.2d 37,                                   ___  __________    ____            40-43  (1st  Cir.  1992).   Accordingly,  dismissal  under 28            U.S.C.    1915(d) was proper.   See Neitzke v.  Williams, 490                                            ___ _______     ________            U.S.  319, 327 (1989)  (section 1915(d) permits  dismissal of            suits based on an "indisputably meritless legal theory").                      Affirmed.                       ________                                         -3-